Case 5:20-mj-00139-SM Document 8 Filed 04/15/20 Page 1 of 1

CRIMINAL COURTROOM MINUTE SHEET
INITIAL APPEARANCE AFTER CRIMINAL COMPLAINT / INFORMATION

 

 

 

 

 

DATE: Apr 15, 2020 CASE: M-20-139-SM
TIME IN COURT: 30 mins COURTROOM:304
MAGISTRATE JUDGE SHON T. ERWIN COURTROOM DEPUTY CARRIE JAMES
UNITED STATES OF AMERICA vs. JIMMY LEE BROOKS

Defendant States true and correct name as: same AGE:
Government Cusi: Nick Coffey Defendant Cnsl: BILL EARLEY

U.S. Probation Officer: KATIE FYE Public Defender
Defendant Appears, custody of U.S. Marshal with Counsel : Interpreter: N/A

 

 

[X] Defendant advised of his / her right of consular notification, N/A
6) Defendant informed of his / her right to retain counsel or to request that counsel be appointed if he / she cannot afford to obtain counsel,
Defendant informed that he/she is not required to make a statement and that any statement made by him/her may be used against him/her.

(J Court inquires of Government regarding notification of victim(s) under Justice for All Act.
SS —

(_] Government recommends defendant be released on
[XJ] Government recommends defendant be detained based on Risk of Flight and Danger to the Community
[J Government
(] Upor motion of the Government and request for continuance by
(LJ Detention Hearing is set for

{J Defendant waives/reserves right to detention hearing. Waiver/Reservation of detention hearing and consent to Order of Detention pending
further proceeding entered. Order of Detention entered.
([] Defendant requests the detention hearing be postponed at this time reserving the right to request a hearing at a later date should

defendant's circumstances change.
EEE

Defendant informed of his / her right to a preliminary hearing.
(] Preliminary hearing waived. Written waiver entered.
Preliminary hearing set for Moday, April 17, 2020 @ 10:00 am.
(CJ Preliminary and detention hearing set for

 

 

 

 

 

 

The Court Orders:

(1 The Court finds good cause to exceed the 3 and 5 day time limits provided by the Bail Reform Act. A detention hearing will not be held
at this time based upon Defendant's circumstances. Should defendant's circumstances change, a detention hearing will be promptly held
upon request of either party.

Defendant temporarily detained pending preliminary hearing .
[[] Defendant released on previously posted bond with conditions per Release Order.
(CJ Unsecured Bond set at with conditions per Release Order.

(CJ Secured Bond set at with conditions per Release Order as the Court finds that the
release of the Defendant on a personal recognizance bond or unsecured appearance bond would not reasonably assure his / her appearance
in court and the safety of the community.

(L] Defendant remanded to the custody of U.S. Marshal pending execution of bond.
Defendant remanded to the custody of U.S. Marshal.

 

 

 

 

 

SR-16-2019
